Citation Nr: 1143399	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for adenocarcinoma of the prostate due to Agent Orange exposure, residuals of radical retropubic prostatectomy (hereinafter prostate cancer).

2.  Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969 and from April 1969 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation.  As such, the Board will address both entitlement to an increased rating for residuals of prostate cancer, and a total disability evaluation based on individual unemployability due to service connected disorders.

The Veteran appeared and testified at a personal hearing in July 2011 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for cervical spine disorder, as aggravated by adenocarcinoma of the prostate with RRP has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a history of renal dysfunction or renal failure; his residuals of adenocarcinoma of the prostate are manifested by urinary incontinence requiring the wearing of absorbent materials which must be changed more than 4 times per day.

2.  The Veteran's is service connected for residuals of prostate cancer rated at 60 percent, and for impotency with penile deformity rated at 20 percent, for a combined rating of 70 percent.  Resolving reasonable doubt in the Veteran's favor, his surgical residuals of prostate cancer are of a nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for the residuals of adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.519 , 4.1, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7528 (2011). 

2.  The requirements for a total disability evaluation based on individual unemployability due to service connected disorders are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & Supp 2011) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a March 2008 letter of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claim and notice of what part VA will attempt to obtain.  The March 2008 letter also provided notice of how effective dates and disability ratings are determined.  The claim was readjudicated in a November 2009 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran testified at a personal hearing in July 2011 before the undersigned.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's residuals of prostate cancer are currently evaluated under 38 C.F.R. § 4.115b , Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Under 38 C.F.R. § 4.115a, under voiding dysfunction, the highest rating available is 60 percent.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

Under 38 C.F.R. § 4.115a, renal dysfunction, an 80 percent is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In July 2008, the Veteran was afforded a VA genitourinary examination.  The Veteran complained of stress urinary incontinence, urge urinary incontinence dribbling, and erectile dysfunction following his prostate cancer surgery.  He described a 1 to 2 hour daytime voiding frequency, with 4 voiding episodes per night.  He reported the need to wear absorbent material that must be changed more than 4 times per day due to urinary incontinence, and dribbling.  He denied a history of urinary tract infection, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, cardiovascular symptoms and hydronephrosis.  He additionally denied anorexia, lethargy, fatigue or weakness.  His creatinine was within normal limits at 0.9 mg/dL.  The examiner noted that the Veteran's residuals were incomplete urge urinary incontinence, dribbling and complete erectile dysfunction; with no other residuals.  It was opined that the Veteran's prostate cancer should not preclude him from obtaining and maintaining light duty or sedentary employment.

A March 2009 VA treatment record noted the Veteran had a prior medical history of a stroke.  During his August 2011 Board hearing the Veteran denied ever suffering a stroke.  He described his voiding dysfunction in debt, and noted he changes his incontinence pads up to 8 times a day.  The Board finds his statements regarding his symptoms to be credible.  He did not describe renal dysfunction or renal failure.

Based on the evidence in the claims file the Veteran's surgical residuals of adenocarcinoma of the prostate are best rated under voiding dysfunction.  He is currently in receipt of the highest rating possible regarding voiding dysfunction under 38 C.F.R. § 4.115a.  A higher rating under renal dysfunction is not warranted as the evidence does not show and the Veteran does not contend that he suffers from renal dysfunction as a result of surgical residuals of prostate cancer.

The symptoms presented by the Veteran's residuals of adenocarcinoma of the prostate are contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or a similar disability.  There is no evidence that his residuals of adenocarcinoma of the prostate have at any time during the appellate term necessitated frequent hospitalization.  The Veteran has contended that his urinary incontinence causes interference with his employment, and this is addressed below.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

As noted above the Veteran is service-connected for surgical residuals of prostate cancer, rated 60 percent disabling and for impotence with penile deformity, rated as 20 percent disabling.  He has a combined rating of 70 percent.  Accordingly, the schedular criteria for total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a) are met.

The remaining question before the Board therefore is whether the Veteran is unemployable by reason of his service- connected disabilities alone, taking into consideration his educational and occupational background, such that a total disability evaluation based on individual unemployability due to service connected disorders rating may be assigned.  The record in this regard reflects that the Veteran has not been employed since 2004.  It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

During his July 2011 hearing, the Veteran stated that he felt he was entitled to a total disability evaluation based on individual unemployability because his surgical residuals of prostate cancer cause him to be incontinent.  He testified that he was unable to move without leaking on himself, and that he had to change incontinence pads up to 8 times per day.  He described the embarrassment of leaking on his pants at work and having to excuse himself to change.  He felt that the frequency of his voiding, and frequency with which he needed to change his pads made it impossible for him to work in the retail field, where he had previously worked.

On his application for individual unemployability benefits, the Veteran reported he last worked in January 2004.  Prior to that he had worked as a sales representative at Best Buy from May 1990.  He indicated he had three years of college, and no additional education or training.

Information provided by Best Buy noted that the Veteran had become "inactive" as of April 2004, and that he was originally hired in May 1999.  The print out indicated that the "data was not provided" under reason for termination.

In July 2006 and February 2007 statements, a nurse practitioner provided statements that the Veteran was unemployable.  In July 2006, she noted his primary diagnoses of cervical myelopathy and prostate cancer, with urinary insentience and neck and back pain.  She stated he was no longer able to do his prior occupation because he could not lift more than 10 pounds, and remarked she was unsure if the Veteran would ever be able to do "any" job.  She opined in February 2007 that the Veteran would not be able to work in the future in his occupation due to his inability to lift 10 pounds.  He noted that his primary diagnoses were cervical myelopathy and prostate cancer, with contributing causes of urinary incontinence, and neck and back pain.  She further remarked that it was doubtful the Veteran would be able to find any suitable job at his age and with his disabilities.  

As noted above, the Veteran was afforded a VA examination in July 2008.  The examiner noted that the Veteran's prostate cancer with RRP had significant general occupational effects based upon his urinary incontinence.  The examiner noted that he would need to be assigned different duties due to his incontinence.  The examiner found; however, that his surgical residuals of prostate cancer would not preclude him from light duty or sedentary employment, although he would require more frequent breaks due to a need for frequent urination.

In September 2008, a VA physician provided a written statement containing her opinion that the Veteran is "unable to obtain and maintain gainful employment due to his service connected disability of prostate cancer."  She noted that he was injured in a motor vehicle accident in 1976 which had resolved until his prostate surgery, after which he developed right-sided pain, numbness, weakness and gait instability.  She noted that his urinary incontinence, instability, and right sided weakness (unable to lift more than 10 pounds) resulted in his inability to obtain or maintain employment.

In September 2009, the VA physician opined that the Veteran was unable to maintain or obtain gainful employment because his prostate cancer resulted in ongoing urinary incontinence made it difficult for him to sustain employment.

The claims file contains evidence that the Veteran was severely injured in a motor vehicle accident in 1976, which left him quadriplegic for a period of time.  The evidence of record also shows that he continues to have a nonservice connected spinal disability.  The opinions of the nurse practitioner from 2006 and 2007, as well as the opinion of the VA physician from 2008 all indicate that the Veteran is unemployable due to both his prostate cancer residuals and his neck and back disabilities.  The July 2008 VA physician noted that his increased neck and back disabilities occurred as a result of his prostate cancer surgery.  The VA examiner found that the Veteran's prostate cancer residuals caused significant occupational effects, but sedentary employment was still a possibility for the Veteran.  The Veteran testified that he would not be able to maintain sedentary employment because he would continue to leak on himself due to the severity of his urinary incontinence.  Lastly, in 2009 the VA physician provided another opinion where she indicated that it was the Veteran's urinary incontinence that prevented him from obtaining gainful employment.

The Board finds the opinions in the claims file to be in equipoise.  The VA examiner indicated both that the Veteran's urinary incontinence had significant occupational effects, but that the Veteran would be able to maintain sedentary employment.  The 2006, 2007, and 2008 positive opinions all indicate that non-service connected disabilities (spine) contribute to the Veteran's unemployability.  The 2009 opinion finds that the Veteran's urinary incontinence alone causes him to be unable to obtain and maintain gainful employment, but is written by the same physician who in 2008 found that the Veteran's spine disabilities contributed to his inability to work.  Taking into consideration the Veteran's statements regarding the severity of his urinary incontinence, and his description of attempting to work with his disorder and voiding on himself, the Board finds that the evidence regarding entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is in equipoise.  Hence, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


ORDER

Entitlement to a rating in excess of 60 percent for adenocarcinoma of the prostate due to Agent Orange exposure, residuals of radical retropubic prostatectomy is denied.

Entitlement to total disability based upon individual unemployability is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


